513 So.2d 671 (1987)
James Willie SIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 86-1844.
District Court of Appeal of Florida, Second District.
July 1, 1987.
On Motion for Rehearing September 9, 1987.
James Marion Moorman, Public Defender, and A.N. Radabaugh, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Lauren Hafner Sewell, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Affirmed.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.

ON MOTION FOR REHEARING
PER CURIAM.
In this appeal we affirmed the defendant's conviction and sentence. On rehearing the defendant has requested that we certify to the supreme court the same question we certified in Hoefert v. State, 509 So.2d 1090 (Fla. 2d DCA 1987), and Washington v. State, 508 So.2d 565 (Fla. 2d DCA 1987).
Accordingly, we grant the defendant's request and again certify to the supreme court, as a question of great public importance, the question certified in Hoefert and Washington:
IS THE HABITUAL OFFENDER STATUTE STILL AN EFFECTIVE BASIS ON WHICH TO EXCEED THE STATUTORY MAXIMUM AS LONG AS THE SENTENCE IMPOSED DOES NOT EXCEED THE GUIDELINES RECOMMENDATION?
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.